 Case 2:20-cv-00004-JRG Document 26 Filed 10/01/19 Page 1 of 3 PageID #: 120



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

JOE ANDREW SALAZAR,

Plaintiff,

v.

AT&T MOBILITY LLC,                                       Civil Action No. 5:19-cv-75
SPRINT/UNITED MANAGEMENT
COMPANY,                                                 JURY TRIAL DEMANDED
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS,

Defendants.



     DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE UNDER SEAL

        Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively “Defendants”) hereby submit

this Motion for Leave to File Under Seal its Joint Motion to Dismiss Under Rule 12(b)(6)

(“Motion to Dismiss”).

        The Motion to Dismiss contains information that has been designated “RESTRICTED –

ATTORNEY’ EYES ONLY” or similar by Defendant HTC Corp. and sealed briefing referring to

those materials in the prior lawsuit, Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.).

Counsel for the parties have met and conferred on this issue, and Plaintiff indicated he will not

oppose this motion.       Accordingly, this motion is UNOPPOSED.           Defendants therefore

respectfully request that the Court seal their Motion to Dismiss.
Case 2:20-cv-00004-JRG Document 26 Filed 10/01/19 Page 2 of 3 PageID #: 121



Dated: October 1, 2019               Respectfully submitted,

                                     /s/ Fred I. Williams
                                     Fred I. Williams
                                     Texas Bar No. 00794855
                                     fwilliams@velaw.com
                                     VINSON & ELKINS LLP
                                     2801 Via Fortuna, Suite 100
                                     Austin, Texas 78701
                                     Tel: 512.542.8400
                                     Fax: 512.542.8610

                                     Todd E. Landis
                                     Texas Bar No. 24030226
                                     tlandis@velaw.com
                                     VINSON & ELKINS LLP
                                     2001 Ross Avenue, Suite 3700
                                     Dallas, TX 75201
                                     Tel: 214.220.7700
                                     Fax: 214.220.7716

                                     Parker Hancock
                                     Texas Bar No. 24108256
                                     phancock@velaw.com
                                     VINSON & ELKINS LLP
                                     1001 Fannin Street, Suite 2500
                                     Houston, TX 77002-6760
                                     Tel: 713.758.2222
                                     Fax: 713.758.2346

                                     Harry Lee Gillam, Jr.
                                     State Bar No. 07921800
                                     gil@gillamsmithlaw.com
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, Texas 75670
                                     Tel: 903.934.8450
                                     Fax: 903.934.9257

                                     Attorneys for Defendants
 Case 2:20-cv-00004-JRG Document 26 Filed 10/01/19 Page 3 of 3 PageID #: 122




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 1st day of October, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams



                            CERTIFICATE OF CONFERENCE

      I hereby certify that counsel has complied with the meet and confer requirement in Local
Rule CV-7(h), and this motion is UNOPPOSED. The personal conference required by Local
Rule CV-7(h) was conducted via telephone conference on October 1, 2019 between Parker
Hancock, counsel for Defendants, and Goeff Culbertson, counsel for Plaintiff.

                                            /s/ Fred I. Williams
                                            Fred I. Williams
